


Exhibit 10.9

VIACOM INC.
2006 RSU PLAN FOR OUTSIDE DIRECTORS
   
ARTICLE I
   
GENERAL

Section 1.1    Purpose.

        The purpose of the Viacom Inc. 2006 RSU Plan for Outside Directors (the
"Plan") is to benefit and advance the interests of Viacom Inc., a Delaware
corporation (the "Company"), and its subsidiaries by obtaining and retaining the
services of qualified persons who are not employees of the Company or its
subsidiaries to serve as directors and to induce them to make a maximum
contribution to the success of the Company and its subsidiaries.

Section 1.2    Definitions.

        As used in the Plan, the following terms shall have the following
meanings:

(a)"Agreement" shall mean the written agreement or certificate or other
documentation governing an Award under the Plan, which shall contain terms and
conditions not inconsistent with the Plan and which shall incorporate the Plan
by reference.

(b)"Annual RSU Grant" shall have the meaning set forth in Section 2.1.

(c)"Award" shall mean any Director RSU or Dividend Equivalent.

(d)"Board" shall mean the Board of Directors of the Company.

(e)"Class B Common Stock" shall mean the shares of Class B Common Stock, par
value $0.001 per share, of the Company.

(f)"Code" shall mean the Internal Revenue Code of 1986, as amended, including
any successor law thereto, and the rules and regulations promulgated thereunder
from time to time.

(g)"Company" shall have the meaning set forth in Section 1.1.

(h)"Director RSUs" shall mean a contractual right granted to a Participant
pursuant to Article II to receive shares of Class B Common Stock, subject to the
terms and conditions set forth in the Plan. Director RSUs shall be settled
exclusively in Class B Common Stock, with fractional shares payable in cash.

(i)"Dividend Equivalent" shall mean a right to receive a payment based upon the
value of the regular cash dividend paid on a specified number of shares of
Class B Common Stock as set forth in Article III below. Payment in respect of
Dividend Equivalents upon settlement shall be in shares of Class B Common Stock
except as set forth in Article III below.

(j)"Effective Date" shall mean the effective date of the Plan provided for in
Article VIII below.

--------------------------------------------------------------------------------



(k)"Fair Market Value" of a share of Class B Common Stock on a given date shall
be the closing price on such date on the New York Stock Exchange or other
principal stock exchange on which the Class B Common Stock is then listed, as
reported by The Wall Street Journal (Northeast edition) as the 4:00 p.m. (New
York time) closing price or as reported by any other authoritative source
selected by the Company.

(l)"Outside Director" shall mean any member of the Board who is not an employee
of the Company or any of its Subsidiaries.

(m)"Participant" shall mean any Outside Director to whom Awards have been
granted under the Plan.

(n)"Plan" shall have the meaning set forth in Section 1.1.

(o)"Separation" means the series of transactions by which the Company was
separated from the former Viacom Inc. (renamed CBS Corporation), which prior to
such transactions had been the parent corporation of the Company.

(p)"Separation Date" means the closing date of the transactions by which the
Separation was effected.

(q)"Stock Option Plan" shall mean the Viacom Inc. 2006 Stock Option Plan for
Outside Directors.

(r)"Subsidiary" shall mean a corporation (or a partnership or other enterprise)
in which the Company owns or controls, directly or indirectly, more than 50% of
the outstanding shares of stock normally entitled to vote for the election of
directors (or comparable equity participation and voting power).

(s)"Substitute Awards" means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity all or a portion of the assets or equity of which is acquired by the
Company, with which the Company merges or otherwise combines or from which the
Company is spun-off or otherwise separated.


Section 1.3    Administration of the Plan.

        The Plan shall be administered by the members of the Board who are not
Outside Directors and such Board members shall determine all questions of
interpretation, administration and application of the Plan. Such Board members'
determinations shall be final and binding in all matters relating to the Plan.
The Board may authorize any officer of the Company to execute and deliver an
Agreement on behalf of the Company to a Participant.

Section 1.4    Eligible Persons.

        Awards shall be granted only to Outside Directors.

Section 1.5    Class B Common Stock Subject to the Plan.

        Subject to adjustment in accordance with the provisions of Article IV
hereof, the maximum number of shares of Class B Common Stock that may be issued
under the Plan, when aggregated with the number of shares of Class B Common
Stock that may be issued under the Stock Option Plan, shall be 500,000 shares.
Any shares of Class B Common Stock underlying Substitute Awards shall not be
counted against this limit. The shares of Class B Common Stock shall be made
available from authorized but unissued shares of Class B Common Stock or from
shares of Class B Common Stock issued and held in the treasury of the

2

--------------------------------------------------------------------------------



Company. The settlement of any Awards under the Plan in any manner shall result
in a decrease in the number of shares of Class B Common Stock which thereafter
may be issued for purposes of this Section 1.5 by the number of shares issued
upon such settlement. Shares of Class B Common Stock with respect to which
Awards lapse, expire or are cancelled without being settled or are otherwise
terminated may be regranted under the Plan.

ARTICLE II
   
RESTRICTED SHARE UNITS

Section 2.1    Grants of Restricted Share Units.

(a)On January 31st of 2006 and each subsequent year, each Outside Director shall
automatically be granted a number of Director RSUs determined by dividing
(i) $55,000 by (ii) the Fair Market Value of one share of Class B Common Stock
on the date of grant (an "Annual RSU Grant"). If the date of grant is not a
business day on which the Fair Market Value can be determined, then the Fair
Market Value shall be determined as of the last business day preceding the
relevant date of grant on which the Fair Market Value can be determined. The
terms and conditions of the Director RSUs shall be set forth in an Agreement
which shall be delivered to the Participants reasonably promptly following the
relevant date of grant of such Director RSUs.

(b)The Annual RSU Grants shall not be prorated and persons who become Outside
Directors after the date of a particular Award shall first become eligible to
receive an Award under the Plan as of the date of the next Annual RSU Grant.

Section 2.2    Vesting.

        Director RSUs shall be settled only to the extent the Participant is
vested therein. Subject to Section 2.3(b), each Annual RSU Grant shall vest on
the first anniversary of the relevant date of grant.

Section 2.3    Settlement of Restricted Share Units.

(a)Settlement.    On the date on which Director RSUs vest, all restrictions
contained in the Agreement covering such Director RSUs and in the Plan shall
lapse as to such Director RSUs and the Director RSUs shall be payable in shares
of Class B Common Stock, with any fractional shares payable in cash, and shall
be evidenced in such manner as the Board in its discretion shall deem
appropriate, including, without limitation, book-entry registration or issuance
of one or more stock certificates. If stock certificates are issued, such
certificates shall be delivered to the Participant or such certificates shall be
credited to a brokerage account if the Participant so directs; provided,
however, that such certificates shall bear such legends as the Board, in its
sole discretion, may determine to be necessary or advisable in order to comply
with applicable federal or state securities laws. Any fractional shares of
Class B Common Stock to which a Participant becomes entitled shall not be
settled by delivery of shares but instead shall be paid in cash, based on the
Fair Market Value of the Class B Common Stock on the date of payment.

(b)Settlement in the Event of Termination of Services.    If the services of a
Participant as a director of the Company terminate for any reason the
Participant shall forfeit all unvested Director RSUs as of the date of such
event.

(c)Deferral of Settlement.    Notwithstanding Section 2.3(a), a Participant may
elect to defer settlement of any or all Director RSUs to a date subsequent to
the vesting date of such Director RSUs, provided that such election to defer is
made no later than December 31 of the taxable year prior to the year in which
the

3

--------------------------------------------------------------------------------





Outside Director performs the services for which such Director RSUs are granted.
Settlement of any deferred Director RSUs shall be made in a single distribution
or three or five annual installments in accordance with the Participant's
deferral election. The single distribution or first annual installment, as
applicable, will be payable on the later of (i) six months following the date of
the Participant's termination of services on the Board for any reason or
(ii) January 31 of the calendar year following the calendar year in which the
Participant's services on the Board terminates for any reason.

ARTICLE III
  
DIVIDEND EQUIVALENTS

        The Participant shall be entitled to receive Dividend Equivalents on the
Director RSUs in the event the Company pays a regular cash dividend with respect
to the shares of Class B Common Stock. The Company shall maintain a bookkeeping
record that credits the dollar amount of the Dividend Equivalents to a
Participant's account on the date that it pays such regular cash dividend on the
shares of Class B Common Stock. Dividend Equivalents shall accrue on the
Director RSUs until the Director RSUs vest, at which time they shall be paid in
shares of Class B Common Stock determined by dividing (i) the aggregate amount
credited in respect of such Dividend Equivalents by (ii) the Fair Market Value
on the vesting date, with any fractional shares resulting from this calculation
paid in cash. Payment of Dividend Equivalents that have been credited to the
Participant's account will not be made with respect to any Director RSUs that do
not vest and are cancelled.

        In addition, if the Participant elects to defer settlement of the
Director RSUs, such Director RSUs will continue to earn Dividend Equivalents on
the deferred Director RSUs through the settlement date. All such Dividend
Equivalents credited to the Participant's account with respect to deferred
Director RSUs shall be converted, on the anniversary of the date on which the
Director RSUs originally vested and on each anniversary thereof, as appropriate,
until the Director RSUs are settled, into additional whole and/or fractional
Director RSUs, based on the Fair Market Value of the Class B Common Stock on the
respective dates. Such additional Director RSUs shall be deferred subject to the
same terms and conditions as the Directors RSUs to which the Dividend
Equivalents originally related.

ARTICLE IV
   
EFFECT OF CERTAIN CORPORATE CHANGES

        In the event of any merger, consolidation, stock-split, dividend (other
than a regular cash dividend), distribution, combination, recapitalization,
reclassification, reorganization, split-off or spin-off that changes the
character or amount of the shares of Class B Common Stock or any other changes
in the corporate structure, equity securities or capital structure of the
Company, the Board shall make such proportionate adjustments to (i) the number
and kind of securities subject to any outstanding Awards, (ii) the number and
kind of securities subject to the Annual RSU Grants referred to in Section 2.1,
and (iii) the maximum number and kind of securities available for issuance under
the Plan referred to in Section 1.5, in each case, as it deems appropriate. The
Board may, in its sole discretion, also make such other adjustments as it deems
appropriate in order to preserve, but not increase, the benefits or potential
benefits intended to be made available hereunder upon the occurrence of any of
the foregoing events. The Board's determination as to what, if any, adjustments
shall be made shall be final and binding on the Company and all Participants.
Adjustments under this Article shall be conducted in a manner consistent with
any adjustments under the Stock Option Plan.

4

--------------------------------------------------------------------------------



ARTICLE V
   
SUBSTITUTE AWARDS

        Notwithstanding any terms or conditions of the Plan to the contrary, the
Committee may provide for Substitute Awards under the Plan upon assumption of,
or in substitution for, outstanding awards previously granted to a director by a
company or other entity all or a portion of the assets or equity of which is
acquired by the Company, with which the Company mergers or otherwise combines or
from which the Company is spun-off or otherwise separated. Without limiting the
generality of the preceding sentence, Substitute Awards include Director RSUs
granted in connection with the Separation in substitution for awards of the
former Viacom Inc. (renamed CBS Corporation) granted to directors prior to the
Separation Date. Notwithstanding any terms or conditions of the Plan to the
contrary, Substitute Awards may have substantially the same terms and
conditions, including without limitation provisions relating to vesting,
expiration, payment, forfeiture, and the consequences of termination of
employment and changes in control, as the awards that they replace.

ARTICLE VI
  
MISCELLANEOUS

Section 6.1    No Right to Re-election.

        Nothing in the Plan shall be deemed to create any obligation on the part
of the Board to nominate any of its members for re-election by the Company's
stockholders, nor confer upon any Participant the right to remain a member of
the Board for any period of time, or at any particular rate of compensation.

Section 6.2    Restriction on Transfer.

        The rights of a Participant with respect to any Awards under the Plan
shall not be transferable by the Participant to whom such Awards are granted,
except (i) by will or the laws of descent and distribution, (ii) upon prior
notice to the Company, for transfers to members of the Participant's immediate
family or trusts whose beneficiaries are members of the Participant's immediate
family, provided, however, that such transfer is being made for estate and/or
tax planning purposes without consideration being received therefor, (iii) upon
prior notice to the Company, for transfers to a former spouse incident to a
divorce or (iv) for such other transfers as the Board may approve, subject to
any conditions and limitations that it may, in its sole discretion, impose.

Section 6.3    Stockholder Rights.

        No grant of an Award under the Plan shall entitle a Participant, a
Participant's estate or a permitted transferee to any rights of a holder of
shares of Class B Common Stock, except upon the delivery of share certificates
to a Participant, the Participant's estate or the permitted transferee upon
settlement of an Award.

Section 6.4    No Restriction on Right of Company to Effect Corporate Changes.

        The Plan shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the shares of Class B Common Stock or the rights thereof or which are
convertible into or exchangeable for shares of Class B Common Stock, or the
dissolution or liquidation of

5

--------------------------------------------------------------------------------



the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

Section 6.5    Headings.

        The headings of articles and sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

Section 6.6    Governing Law.

        The Plan and all rights hereunder shall be construed in accordance with
and governed by the laws of the State of Delaware.

ARTICLE VII
  
AMENDMENT AND TERMINATION

        The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, including, without limitation, amend the
provisions for determining the amount of Director RSUs to be issued to an
Outside Director, provided, however, that any amendment which under the
requirements of applicable law or under the rules of the New York Stock Exchange
or other principal stock exchange on which the shares of Class B Common Stock
are then listed must be approved by the stockholders of the Company shall not be
effective unless and until such stockholder approval has been obtained in
compliance with such law or rule; and no alteration, amendment, suspension or
termination of the Plan that would adversely affect a Participant's rights under
the Plan with respect to any Award made prior to such action shall be effective
as to such Participant unless he or she consents thereto, provided, however,
that no such consent shall be required if the Board determines in its sole
discretion that any such alteration, amendment, suspension or termination is
necessary or advisable to comply with any law, regulation, ruling, judicial
decision or accounting standards or to ensure that Director RSUs or Dividend
Equivalents are not subject to federal, state or local income tax prior to
settlement.

ARTICLE VIII
  
EFFECTIVE DATE

        The Effective Date of the Plan is January 1, 2006 and stockholder
approval of the Plan was obtained prior to that date. Unless earlier terminated
in accordance with Article VII above, the Plan shall terminate on the fifth
anniversary of the Effective Date, and no further Awards may be granted
hereunder after such date.

6

--------------------------------------------------------------------------------


